—In an action, inter alia, for injunctive relief, the defendant appeals from a judgment of the Supreme Court, Queens County (Leviss, J.H.O.), dated September 1, 2000, which, after a nonjury trial, is in favor of the plaintiffs and against it, among other things, enjoining it from prohibiting the plaintiffs from erecting a Succah on the balcony of their condominium unit.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted the plaintiffs’ request for a permanent injunction, since the condominium’s governing board acted outside the scope of its authority in prohibiting them from erecting a Succah on the balcony of their condominium unit (see Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530).
*468The defendant’s remaining contentions are without merit. Santucci, J.P., Florio, O’Brien and Schmidt, JJ., concur.